DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-9, 10 are objected to because of the following informalities:  
“the apparatus for cutting the material of claim 1” in claim 2-9 should be “the apparatus for cutting a material according to claim 1” or the like.
“the material are simultaneously cut” in claim 10 should be “the material are configured to be simultaneously cut” or the like.
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

“a cutting means” is interpreted as “cutting wheels” or equivalence thereof based on the specification.
“laser preheating means”, “preheating means” are interpreted as “preheating head” or equivalence thereof based on the specification. 
“a blocking and reflection means” is interpreted as “reflecting plates” or equivalence thereof based on the specification.
	“cooling means…” is interpreted as “cooling line” or equivalence thereof based on the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 9, 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “A system for cutting a material of claim 1”. It seems to be referring to a system in claim 1. However, there is no “system” claimed in claim 1. Examiner suggest amending to: “a system for cutting a material, wherein a pair of apparatuses for cutting a material according to claim 1” or similar.
Claim limitation “reflecting plate driving means” in claim 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the written description fails to disclose the corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “head driving means” in claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the written description fails to disclose the corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (WO 2015093675) in view of Kazuo (JPS63238991- IDS filed 12/06/2019).

Although Lim shows (Fig. 8-9) that the laser beam is angled (shown in hard lines 122, 123 and the arrows) toward the cutting means (112, 113) and therefore would have the reflection on to the cutting means, Lim fails to disclose a blocking and reflection means blocking the laser beam reflected to the cutting means and re-reflecting the laser beam to the material.
  Kazuo teaches a laser heating means (Fig. 1-3: element 1) for heating a workpiece material by a laser beam (2) and a blocking and reflection means (5 and 6) blocking reflection of the laser beam and re-reflecting the laser beam to the material in order to (see translation pg. 2 line 43-75. Specifically, last 14 lines: laser heats the material and the blocking and reflection means 5, 6 provide improved absorption rate of the laser beam into the work) increase the absorption rate of the laser beam into the workpiece (W). 
Since both references are concerned with heating the material using a laser beam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to each of the laser preheating means (laser head 122, 123) of Lim with the blocking and reflection means (5 and 6) in order to increase the absorption rate of the laser beam into the workpiece as taught by Kazuo (see pg. 2 line 43-75, Kazuo). Therefore, the blocking and reflecting means would re-reflect the laser beam reflected by the workpiece to the material.

Regarding claim 5, modified Lim teaches the apparatus for cutting the material of claim 1, wherein the blocking and reflection means re-reflects the laser beam reflected from the material to the material by a combination of at least two or more block reflecting plate members (5 and 6) having different radii of curvature (5 and 6 have different radii of curvature. If they had the same radii of curvature, the surface of 5’ would look like a perfect half sphere).  
Regarding claim 7, modified Lim teaches the apparatus for cutting the material of claim 1, further comprising a reflecting plate driving means (125 drives the head 122 and 123 to rotate therefore rotates the blocking and reflection means 5 and 6 that were added to each of the heads) rotating the blocking and reflection means, such that a reflection direction of the laser beam reflected from the material is adjusted (as the head rotates, the reflection direction of the laser beam reflected from the material is adjusted -see Fig. 8-9).  
Regarding claim 8, modified Lim teaches the apparatus for cutting the material of claim 1, wherein the cutting means comprises an upper cutting wheel (112) installed on the frame body and cutting a material while being in contact with the upper surface of the material; and a lower cutting wheel (113) installed on the frame body and cutting a material together with the upper cutting wheel while being in contact with the lower surface of the material, and the laser preheating means comprises an upper preheating means (122) installed on the frame body and 
Regarding claim 9, modified Lim teaches the apparatus for cutting the material of claim 8, wherein the laser preheating means comprises a preheating head (122 is a laser head) mounted on the frame body and irradiating the laser beam onto the material; a laser oscillator (121) supplying the laser beam to the preheating head; and a head driving means (125 rotates the preheating head to adjust the preheating position – see Fig. 8-9) adjusting a preheating position of the material by rotating the preheating head while mounted on the frame body.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (WO 2015093675) in view of Kazuo (JPS63238991- IDS filed 12/06/2019) as applied to claim 1 above, and further in view of Clark (WO 2012120294).
Regarding claim 10, modified Lim teaches a system comprising the apparatus for cutting the material of claim 1.
Lim fails to disclose a system for cutting a material, wherein a pair of apparatuses for cutting a material of claim 1 are disposed with a material therebetween, and both edge portions in the width direction of the material are configured to be simultaneously cut.
Clark teaches a system (Fig. 1) for cutting a material, wherein a pair of apparatuses for cutting edges of a material wherein each of the apparatuses comprising a pair of rotary shear (2a,b or 3a,b). Clark also shows in Fig. 1 that the pairs of apparatuses (2a,b and 3a,b) are disposed with a material therebetween and both edge portions in the width direction of the material are configured to be simultaneously cut. Clark also teaches that when trimming, it is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to a system of Lim with an additional apparatus for cutting material of claim 1 disposed with a material therebetween, and to simultaneously cut both edge portions in the width direction of the material as taught by Clark since it is well known in the art of trimming to provide a pair of apparatus for cutting the edges of a material in order to effectively obtain a product with a particular width that would not be able to be obtained with a single cut or to efficiently cut both the edges of the material as desired.
Allowable Subject Matter
Claims 3-4, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	the prior art does not disclose or render obvious an apparatus for cutting a material comprising "...wherein the blocking and reflection means comprises a first block reflecting plate installed to have a first inclination angle with respect to the surface of the material and a second block reflecting plate connected to the first block reflecting plate and having a second inclination angle relatively smaller than the first inclination angle…" as set forth in claim 3. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. 
the prior art does not disclose or render obvious an apparatus for cutting a material comprising "... wherein the first block reflecting plate comprises a curved first reflecting surface having a first radius of curvature, and the second block reflecting plate is connected to the first claim 4. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. 
the prior art does not disclose or render obvious an apparatus for cutting a material comprising "... a cooling means provided between the blocking and reflection means and the cutting means, provided to block heat transfer in a direction of the cutting means, including a cooling line through which a cooling medium flows…" as set forth in claim 6. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110284503 teaches reflecting and blocking plate 18 however it fails to teach “blocking the laser beam reflected to the cutting means and re-reflecting the laser beam to the material”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725